Title: James Oldham to Nelson Barksdale, 27 March 1819
From: Oldham, James
To: Barksdale, Nelson


          
            Sir
            Sharlottesville March 27.–1819.
          
          The standard adopted in your advertisment for the rule of Prices, for the carpenters and Joiners worke of the Buildings to be erected at the university of virginia, I tender to you my servises to undertake one or two of the Buildings at  25 ⅌ cent advance on the adopted rule, the worke to be performed agreeable to the Turms specifyed in the advertisment, but the kiln drying of Plank and bordes will be charged for, and a ⅌ cent on all Iron mongery equal to that of the retail merchant.
          
            With Grate Respect I have the Honor to be Sir Your Obt Sevt
             J; Oldham
          
        